This case was tried in the Civil Court of Fulton County, and counsel for the plaintiff stated in open court at the beginning of the trial that the plaintiff's claim was only $225, the down payment she made to the defendant in purchasing an automobile from the defendant, and that the plaintiff would ask a judgment against the defendant for no more than $225. The judge in his charge instructed the jury that "The amount claimed has been changed by the plaintiff in the case, and she is now seeking at your hands only $225." This was the only amount involved when the case was tried. The jury returned a verdict for the *Page 230 
plaintiff for $225. The defendant's motion for a new trial was overruled, and he excepted to that judgment by a direct bill of exceptions to this court.
1. The act of March 10, 1933 (Ga. L. 1933, p. 290 et seq.), which by amendment is now applicable to the Civil Court of Fulton County, provides in part: § 42 (c) "In all cases wherein the amount involved, exclusive of interest, attorneys' fees, and cost, is less than three hundred dollars, an appeal shall lie from the order overruling or refusing the motion for new trial or the final order or judgment of the trial judge, as the case may be, to the Appellate Division of said court; . ." § 42 (h) "In all cases wherein the amount involved, exclusive of interest, attorneys' fees, and costs, is three hundred dollars or more, the order overruling or refusing the motion for new trial or the final order or judgment of the trial court, as the case may be, shall be subject to review by bill of exceptions to the Court of Appeals or the Supreme Court, in the same manner judgments and orders of the superior courts are now reviewed, . ."
2. This being a direct bill of exceptions to this court from a judgment in a case in the Civil Court of Fulton County wherein the amount involved is less than $300, this court is without jurisdiction to entertain the same, and therefore the writ of error must be
Dismissed. Felton and Parker, JJ.,concur.
         DECIDED APRIL 13, 1949. REHEARING DENIED MAY 12, 1949.